Exhibit 10.5

 



AMENDMENT NO. 2

TO

CREDIT AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 2 (this “Amendment”) is entered into as of April 25, 2016, by
and among MANHATTAN BRIDGE CAPITAL, INC., a New York corporation (“Borrower”),
the Subsidiary Guarantors signatory hereto (collectively with Borrower, each a
“Loan Party” and collectively, the “Loan Parties) and WEBSTER BUSINESS CREDIT
CORPORATION (“Lender”).

 

BACKGROUND

 

Loan Parties and Lender are parties to a Credit and Security Agreement dated as
of February 27, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which Lender provides
Loan Parties with certain financial accommodations.

 

Borrower intends to form a wholly-owned subsidiary for the purpose of selling up
to $9,990,000 aggregate principal amount of senior secured notes pursuant to the
Permitted Bond Indenture (as defined below) in a registered public offering
underwritten by Aegis Capital Corp. (“Aegis”). The offer and sale of the senior
secured notes was consented to by Lender pursuant to that certain consent letter
dated November 24, 2015 (the “Consent Agreement”). In the Consent Agreement,
Lender agreed to (i) release its security interest in certain Collateral; and
(ii) make certain amendments to the Credit Agreement prior to the issuance of
the senior secured notes. This Amendment shall effect items (i) and (ii) above
on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of each Loan Party by Lender,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.           Definitions. All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Credit Agreement.

 

2.           Amendment to Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 below, the Credit Agreement is
hereby amended as follows:

 

(a)           Section 4.3 is hereby amended by (i) adding an “(a)” before the
text thereof (such that the text currently in the Loan Agreement is subsection
(a) of Section 4.3); and (ii) adding new subsections (b), (c) and (d) which
provide as follows:

 

“(b) In the event that Borrower notifies Lender that it is anticipating a sale
by Borrower of a Mortgage Note and the assignment of the associated Mortgage
Loan and other Mortgage Loan Documents to Bond Subsidiary in accordance with
Section 7.11(v) hereof and upon satisfaction of each of the requirements
thereof, including, without limitation, the Sale Conditions, Lender shall
forward the applicable Mortgage Note and associated Mortgage Loan Documents
endorsed back to the applicable Loan Party, together with the reassignment to
Borrower of the related Mortgage File and any collateral securing such Mortgage
Note (collectively, the “Transferred Mortgage File”). In the event such
Transferred Mortgage File is not sold and assigned to Bond Subsidiary within
fifteen (15) Business Days after receipt by Borrower of such Transferred
Mortgage File, Borrower shall re-endorse to and return to Lender, such
Transferred Mortgage File.

 



   

 

 

(c)           In the event that Borrower notifies Lender that it intends to
exchange a Mortgage Note and the associated Mortgage Loan and other Mortgage
Loan Documents held by Borrower with a Mortgage Note and the associated Mortgage
Loans and other Mortgage Loan Documents held by Bond Subsidiary in accordance
with Section 7.11(vi) hereof and upon satisfaction of each of the requirements
thereof, including, without limitation, the Exchange Conditions, Lender shall
forward the applicable Transferred Mortgage File in the manner provided in
Section 4.3(b) hereof. In the event such Transferred Mortgage File is not
exchanged with Bond Subsidiary as provided hereunder within fifteen (15)
Business Days after receipt by Borrower of such Transferred Mortgage File,
Borrower shall re- endorse to and return to Lender, such Transferred Mortgage
File.

 

(d)           With regard to any sales described in Section 4.3(b) or any
exchanges described in Section 4.3(c), each Loan Party (and by its acceptance of
the Transferred Mortgage File, the Bond Subsidiary) acknowledges and agrees that
Lender does not make any oral or written representations, warranties, promises
or guarantees whatsoever, whether express or implied, concerning or with regard
to, and Lender expressly disclaims any liability or obligation with respect to,
concerning or relating to any aspect of the Mortgage Loans or any collateral
thereof, including, without limitation, any of the following:

(i) the value, condition or profitability of the Mortgaged Property; (ii) title
or ownership to or of the Mortgaged Property, or any portion or part thereof;
(iii) governmental laws and any other restrictions applicable to the Mortgaged
Property; (iv) claims by third parties against Borrower or any Mortgage
Customer; (v) the creditworthiness, financial condition or ability of any
Mortgage Customer or any guarantor to fulfill its obligations to pay its
respective debts as they mature; (vi) the collectability of the Mortgage Loans;
(vii) the legality, validity, sufficiency or enforceability of any of the
Mortgage Loan Documents, and (viii) the validity, enforceability, attachment,
priority or perfection of any security interest granted pursuant to the Mortgage
Loan Documents. Loan Parties (and by its acceptance of the Transferred Mortgage
File, the Bond Subsidiary) shall not be entitled to any other materials from
Lender, including, but not limited to, materials that are attorney-client
privileged, or prepared in connection with anticipated or actual litigation, or
otherwise subject to confidentiality agreements, internal memoranda, analysis,
ratings or reports prepared by Lender in connection with the Mortgage Loans or
the transactions completed by the Credit Agreement. Each Loan Party (and by its
acceptance of the Transferred Mortgage File, the Bond Subsidiary) acknowledges
that it will have made such examinations, reviews and investigations as it deems
necessary or appropriate in making its decision to purchase the Mortgage Loans.
Each Loan Party (and by its acceptance of the Transferred Mortgage File, the
Bond Subsidiary) has been and will continue to be solely responsible for making
its own independent investigation of the Mortgage Loan Documents. Each Loan
Party (and by its acceptance of the Transferred Mortgage File, the Bond
Subsidiary) further acknowledges and agrees that Lender has not given any
investment advice, credit information or opinion on whether the purchase of the
Mortgage Customers obligations under the Mortgage Loans is prudent. Each Loan
Party (and by its acceptance of the Transferred Mortgage File, the Bond
Subsidiary) hereby accepts the Mortgage Loans on an “as is, where is, with all
faults” basis, without recourse to Lender and without any representations or
warranties. Each Loan Party shall defend and indemnify Lender, and its
respective employees, agents, directors and officers harmless from and against
all loss, liability, damage and expense, claims, costs, fines and penalties,
including attorney’s fees, suffered or incurred as a result of or in any way
related to the transfer of a Transferred Mortgage Property in accordance with
the provisions of Section 16.5 hereof.”

 



 2 

 



 

(b)           Section 7.2 is hereby amended by adding “or Section 7.11 (as
amended hereby)” between “4.3” and “hereof” thereof.

 

(c)Section 7.4 is hereby amended in its entirety to read as follows:

 

“7.4 Guarantees. Become liable upon the obligations of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to the Lender, the
Bank, the Issuers, or the Lender in connection with this Agreement and the
transactions contemplated herein) except (a) guarantees made in the Ordinary
Course of Business up to an aggregate amount not exceeding the Materiality
Threshold; (b) the endorsement of checks for collection in the Ordinary Course
of Business; (c) guarantees made by one Loan Party of the Obligations of another
Loan Party or Loan Parties, and (d) the Permitted Bond Subsidiary Guaranty.”

 

(d)Section 7.5 is hereby amended in its entirety to read as follows:

 

“7.5 Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, including, without limitation the acquisition of
all, or substantially all, or any material portion of the assets or Equity
Interests of a Person or the assets of (a) any division or line of business of a
Person and (b) any partnership or joint venture; provided, however, in Lender’s
sole and absolute discretion and so long as (i) there does not exist a Default
or Event of Default or a Default or Event of Default would not result therefrom
and (ii) such investment is made by no later than April 30, 2016, Borrower may
make a one-time investment of up to $2,000,000 (whether in cash or in other
property) in the Bond Subsidiary to consummate a Permitted Bond Transaction (a
“Permitted Bond Subsidiary Investment”).”

 

 

 

 3 

 



 

(e)           Section 7.11 is hereby amended by (i) deleting the word “and”
immediately before subsection (iv) thereof and (ii) deleting the “.” and adding
the following text to the end thereof:

 

“, (v) sales by Borrower of Mortgage Notes and assignment of the associated
Mortgage Loans and other Mortgage Loan Documents to Bond Subsidiary, provided,
that, (A) each such sale shall be at the then current outstanding principal
amount of the Mortgage Note, (B) all proceeds received by Borrower in respect of
such sales shall be applied in repayment of the outstanding Revolving Advances,
and (C) both before and after giving effect to each such transaction, no Default
or Event of Default shall have occurred and be continuing (the conditions listed
in Section 7.11(v)(A) through (C), collectively referred to as the “Sale
Conditions”), and (vi) exchanges between Borrower and Bond Subsidiary of
Mortgage Notes and associated Mortgage Loans and other Mortgage Loan Documents,
provided, that (A) each such exchange is on a dollar for dollar basis, (B) the
aggregate outstanding principal amount owing on all Mortgage Notes exchanged by
Borrower during any Fiscal Year shall not exceed $1,000,000; provided, that, in
the event the aggregate outstanding principal amount owing on all Mortgage Notes
exchanged by Borrower during any Fiscal Year is less than $1,000,000, then one
hundred percent (100%) of the unused amount (the “Carryover Amount”) may be
carried over and used in the immediately succeeding Fiscal Year; provided,
further, that any Carryover Amount shall be deemed to be the first amount
exchanged in such succeeding Fiscal Year, (C) the aggregate outstanding
principal amount owing on all Mortgage Notes exchanged by Borrower during the
Term shall not exceed $1,250,000, (D) after the exchange, the sum of (i) the
Borrowing Base, minus (ii) the sum of the outstanding amount of Revolving
Advances, plus (iii) all amounts due and owing to Loan Parties’ trade creditors
which are outstanding beyond normal trade terms, plus (iv) all fees and expenses
for which Loan Parties are liable hereunder but which have not been paid or
charged to Borrower’s Account shall be greater than $1,000,000, and (E) both
before and after giving effect to each such transaction, no Default or Event of
Default shall have occurred and be continuing (the conditions listed in Section
7.11(vi)(A) through (E), collectively referred to as the “Exchange
Conditions”).”

 



 4 

 

 

(f)           Annex One of the Credit Agreement is hereby amended by adding the
following definitions in their appropriate order to read as follows:

 

“Consent Agreement” means that certain consent letter by and between Borrower
and Lender, dated November 24, 2015.

 

“Permitted Bond Subsidiary Guaranty” shall mean that certain Guaranty dated as
of April 25, 2016 made by Borrower in favor of the bondholders with respect to
the Bond Subsidiary’s obligation under the Permitted Bond Transaction
Documentation.

 

“Permitted Bond Indenture” shall mean that certain Indenture, dated April 25,
2016, by and among the Bond Subsidiary, Borrower and Worldwide Stock Transfer,
LLC, as Indenture Trustee.

 

(g)           Annex One of the Credit Agreement is hereby amended by amending
and restating the following definitions in their entirety to read as follows:

 

“Bond Subsidiary” shall mean MBC Funding II Corp., a wholly owned subsidiary of
MBC formed specifically for the purpose of issuing senior secured notes in
connection with the Permitted Bond Transaction.

 

“Permitted Bond Transaction” shall mean the issuance by the Bond Subsidiary of
up to $9,990,000 aggregate principal amount of senior secured notes pursuant to
the Permitted Bond Indenture having a rate of interest of not more than six
percent (6%) per annum, and a maturity date ten (10) years from the date of
issuance.

 

(h)           Subsection (f) of the definition of “Collateral” in Annex One of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(f) all Equity Interests of each Domestic Subsidiary other than Bond
Subsidiary, and sixty-five percent (65%) of the Equity Interests of each Foreign
Subsidiary;”

 

(i)           Subsection (k) of the definition of “Permitted Encumbrances” in
Annex One of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

 



 5 

 

 

“(k) Liens upon the Equity Interests of Bond Subsidiary to secure Borrower’s
guaranty obligations under the Permitted Bond Transaction and”

 

(j)           Notwithstanding Sections 7.18 and 7.19 of the Credit Agreement,
nothing contained in the Credit Agreement shall be construed as prohibiting
Borrower from repaying its outstanding short-term indebtedness in the principal
amount of $860,620 provided that the funds used to repay such indebtedness shall
first be remitted to Lender and subsequently borrowed as a Revolving Advance
under the Credit Agreement.

 

(k)           So long as Bond Subsidiary uses all of the net proceeds from the
registered public offering referred to in the “Background” section of this
Amendment to purchase Mortgage Notes from Borrower, Borrower will not be in
breach of Section 7.11(v) of the Credit Agreement to the extent the net proceeds
of the offering are not more than

$1,000,000 less than the gross proceeds of the offering.

 

3.           Release of Certain Collateral. Subject to satisfaction of the
conditions precedent set forth in Section 4, Lender hereby releases its security
interest and lien on the Collateral set forth on Schedule A attached hereto (the
“Released Collateral”), subject to satisfaction of the following conditions: (i)
the total value of the Released Collateral shall not exceed $12,000,000; and
(ii) both before and after giving effect to the release of the Released
Collateral, Loan Parties shall not be in default of any of the covenants
contained in the Credit Agreement. Upon satisfaction of these conditions,
Lender’s security interest in the Released Collateral shall automatically
terminate and Lender shall do such further reasonable acts and things, all at
Loan Parties’ expense, to effect the termination of Lender’s liens upon such
Released Collateral. The terms of this provision shall not affect the security
interest of the Lender in any property of the Loan Parties other than the
Released Collateral.

 

4.           Conditions of Effectiveness. This Amendment shall become effective
when each of the following conditions precedent shall have been satisfied:

 

(a)           Lender shall have received a copy of this Amendment executed by
each Loan Party with one original executed copy of this Amendment to be promptly
delivered by Loan Parties to Lender.

 

(b)           Lender shall have received a Guaranty from the Bond Subsidiary in
form and substance satisfactory to Lender.

 

(c)           Lender shall have received a copy of the fully executed
Intercreditor Agreement, dated as of the date hereof, by and among Worldwide
Stock Transfer, LLC, as Indenture Trustee and Lender, setting forth various
rights under the respective guaranties.

 

(d)           Lender shall have obtained definitive copies of the Permitted Bond
Transaction Documents.

 

(e)Lender shall have received payment in respect of its legal fees and expenses.



 

 6 

 

 

5.           Conditions Subsequent to Effectiveness. Loan Parties shall pay an
amendment fee in the amount of $20,000.00, which fee shall be fully earned and
payable on the date of the first issuance of the senior secured notes pursuant
to the Permitted Bond Indenture using the proceeds thereof.

 

6.           Representations and Warranties. Each Loan Party hereby represents
and warrants as follows:

 

(a)           This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of each Loan Party and are
enforceable against each Loan Party in accordance with their respective terms.

 

(b)           Upon the effectiveness of this Amendment, each Loan Party hereby
reaffirms all covenants, representations and warranties made in the Credit
Agreement to the extent the same are not amended hereby and agree that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment.

 

(c)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.

 

(d)           No Loan Party has any defense, counterclaim or offset with respect
to the Credit Agreement.

 

(e)           The Permitted Bond Transaction complies in all material respects
with the terms and conditions set forth on Schedule A to the Consent Agreement
except that Lender acknowledges that (i) in the description under
“Amortization”, “quarterly” should be changed to “monthly” and (ii) in the
description under “Market Trading”, “Nasdaq Global Market” should be changed to
“NYSE MKT”.

 

7.           Covenant Regarding Permitted Bond Transaction Documentation.
Borrower hereby agrees that until the satisfaction in full of the Obligations
and termination of the Credit Agreement, Borrower shall not permit the Bond
Subsidiary to amend, supplement, modify or restate the terms of the Permitted
Bond Transaction Documentation in a manner that either (a) increases the
interest rate above seven percent (7%), excluding the imposition of the default
rate of interest; (b) extends the stated maturity; or (c) increases the
outstanding aggregate principal amount of the senior secured notes issued
pursuant to the Permitted Bond Transaction Documentation.

 

8.Effect on the Credit Agreement.

 

(a)           Upon the effectiveness of Section 2 hereof, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import shall mean and be a reference to the Credit Agreement as amended
hereby.

 

(b)           Except as specifically amended herein, the Credit Agreement, and
all other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

 7 

 

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Lender, nor constitute
a waiver of any provision of the Credit Agreement, or any other documents,
instruments or agreements executed and/or delivered under or in connection
therewith.

 

9.           Release. Each of the Loan Parties on behalf of itself and its
successors, assigns, and other legal representatives, hereby, (a) jointly and
severally, absolutely, unconditionally and irrevocably releases, remises and
forever discharges Lender, and its present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives and their respective successors and
assigns (Lender and all such other parties being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, whether liquidated or unliquidated,
matured or unmatured, asserted or unasserted, fixed or contingent, foreseen or
unforeseen and anticipated or unanticipated, which each of the Loan Parties, or
any of their respective successors, assigns, or other legal representatives and
their successors and assigns may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Amendment, in relation to, or in any way in connection with the
Credit Agreement, as amended and supplemented through the date hereof, this
Amendment, the Other Documents or the release of the Released Collateral; (b)
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release; (c) agrees
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final and unconditional nature of the release set forth above and nothing
contained herein shall constitute an admission of liability with respect to any
Claim on the part of any Releasee; and (d) jointly and severally, absolutely,
unconditionally and irrevocably, covenants and agrees with each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any of
the Loan Parties pursuant to this Paragraph 8. If any Loan Party violates the
foregoing covenant, Loan Parties, jointly and severally, agree to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys' fees and costs incurred by any Releasee as a result of
such violation.

 

10.           Governing Law. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.

 

11.           Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

 8 

 

 

12.           Counterparts; Facsimile. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by .pdf or facsimile transmission
shall be deemed to be an original signature hereto.

 

[Signature Page to Follow]

 

 

 

 

 

 

 9 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

  

  "BORROWER"         MANHATTAN BRIDGE CAPITAL, INC.         By: /s/ Assaf Ran  
  Assaf Ran   Chief Executive Officer               "SUBSIDIARY GUARANTOR"      
  DAG FUNDING SOLUTIONS, INC.         By: /s/ Assaf Ran     Assaf Ran   Chief
Executive Officer

 

 

Signature Page to Amendment No. 2

 

 

 





  WEBSTER BUSINESS CREDIT CORPORATION         By: /s/ Leo Goldstein     Name:
Leo Goldstein   Title: Vice President



 

 

 

 

 

 

 

 

 

 

 

 



 

Signature Page to Amendment No. 2





 

 

SCHEDULE A

 

Released Collateral

 

All of Borrower’s right, title and interest in and to (i) all of the outstanding
common shares, par value $.001 per share, of the Bond Subsidiary; and (ii) the
Mortgage Loans sold and to be sold by Borrower to the Bond Subsidiary pursuant
to the Asset Purchase Agreement, dated as of April 25, 2016, as amended,
supplemented or otherwise modified from time to time, between Borrower and the
Bond Subsidiary, including with respect to such Mortgage Loans, all of
Borrower’s right, title and interest in, to and under each of the following
items of property, whether now owned or hereafter acquired, now existing or
hereafter created and wherever located: (a) the real property (including all
improvements, buildings, fixtures, building equipment and personal property
thereon and all additions, alterations and replacements made at any time with
respect to the foregoing) and all other collateral (the “Mortgaged Property”)
securing repayment of the debt evidenced by a promissory note or other evidence
of the indebtedness of an obligor with respect to a Mortgage Loan (the “Mortgage
Note”); (b) the original executed Mortgage Note bearing all intervening
endorsements, duly endorsed to Borrower; (c) the original Mortgage(s) securing
each Mortgage Note with evidence of recording thereon or copies certified by the
related recording office;

(d) the original assignments, if any, executed in connection with such
Mortgage(s); (e) any original stock certificates (accompanied by applicable
stock powers), instruments, chattel paper or other collateral securing the
Mortgage Loan; (f) all mortgage guaranties and insurance (issued by governmental
agencies or otherwise) and any mortgage insurance certificate or other document
evidencing such mortgage guaranties or insurance relating and all claims and
payments thereunder; (g) all other insurance policies and insurance proceeds
relating to the Mortgage Loan or the related Mortgaged Property, including the
lender’s title policy and evidence of property/casualty insurance coverage; (h)
all “general intangibles”, “accounts” and “chattel paper” as defined in the New
York State Uniform Commercial Code relating to or constituting any and all of
the foregoing; (i) all other documents instruments, surveys, legal opinions,
certificates, correspondence, valuations, appraisals, computer programs,
computer storage media, accounting records and other books and records relating
thereto; (j) any Receivable (as defined in the Credit and Security Agreement
dated as of February 27, 2015, as amended, supplemented or otherwise modified
from time to time (the “Credit Agreement”), between Borrower and Lender),
resulting from and reflecting an amount due under a Mortgage Note described in
clause (b) above; (k) the Mortgage Loan Documents (as defined in the Credit
Agreement) relating to the Mortgage Loan, other than any document prepared by
Lender or for the benefit of Lender by third parties; (l) any and all
replacements, substitutions, distributions on or proceeds of any and all of the
foregoing. Initially, Borrower is transferring to the Bond Subsidiary the
following Mortgage Loans:

 

List of Excluded Mortgage Loans

 

MBC Loan # 218

Loan Amount: $250,000

Property: 1370 Bushwick Avenue, Brooklyn NY Guarantor(s): Eitan Peretz
/RobertMichaeli/Nadav Hamo

MBC Loan # 405

Loan Amount: $210,000 + $50,000

Property: 1483 East 53rd Street, Brooklyn NY Guarantor(s): Leonard Galper

MBC Loan # 235

Loan Amount: $1,000,000

Property: 300 Great Neck Road, Great Neck NY Guarantor(s): Yossef Boniel /
Shelly Boniel

MBC Loan # 406

Loan Amount: $370,000

Property: 131-25 220th Street, Queens NY Guarantor(s): Yuval Harosh

MBC Loan # 239

Loan Amount: $500,000

Property: 1237 Eastern Parkway, Brooklyn NY Guarantor(s): Yehuda Cohen

MBC Loan # 407

Loan Amount: $72,500

Property: 105 Palisades Avenue, Yonkers NY Guarantor(s): Michael Yehounatan /
Ariel Sholomov

MBC Loan # 265

Loan Amount: $265,000

Property: 215 Highland Blvd, Brooklyn NY Guarantor(s): Shlomi Ohayon

MBC Loan # 408

Loan Amount: $550,000 + $100,000

Property: 696A Lexington Avenue, Brooklyn NY Guarantor(s): Eran Malka

MBC Loan # 289

Loan Amount: $750,000 + $300,000 Property: 67 Jefferson Avenue, Brooklyn NY
Guarantor(s): Shay Zach / Peleg Neev

MBC Loan # 412

Loan Amount: $580,000

Property: 343 Winthrop Street, Brooklyn NY Guarantor(s): Yuval Harosh

MBC Loan # 351 MBC Loan # 416

252540/234-5985074.5

 1 

 

Loan Amount: $370,000

Property: 647 New Jersey Avenue, Brooklyn NY Guarantor(s): Rachel Surizon

Loan Amount: $355,000

Property: 903 Pine Street, Brooklyn NY Guarantor(s): Abraham Zagai

MBC Loan # 394

Loan Amount: $450,000

Property: 156-12 107 Avenue (Unit 1,2,3) & 156-14 107 Avenue (Unit 2,3), Jamaica
NY

Guarantor(s): Itzhak Maman

MBC Loan # 430

Loan Amount: $110,000

Property: 1276 Givan Avenue,Bronx NY

MBC Loan # 399

Loan Amount: $300,000

Property: 1460 East Gun Hill Road, Bronx NY Guarantor(s): Eli Weissman

MBC Loan # 431

Loan Amount: $150,000

Property: 90 Rosedale Rd., Valley Stream NY

MBC Loan # 402

Loan Amount: $400,000

Property: 381 Jefferson Avenue, Brooklyn NY Guarantor(s): Itzhak Maman / Avi
Shevah

MBC Loan # 433

Loan Amount: $110,000

Properties: 30 Liberty St. Patchogue NY & 35 Maple Avenue, Shirley NY

 

 

 

 2 



